Citation Nr: 0940538	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-14 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by insomnia.

2.  Entitlement to service connection for a disability 
manifested by weight loss.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran had active service from July 1984 to December 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision.  It 
originated from a claim submitted to the Baltimore, Maryland, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the Veteran's appeal was originally 
developed as a single issue.  In his substantive appeal he 
listed only insomnia as an issue for review.  As the issues 
were linked at that time this is taken to include the weight 
loss issue.  However, as the Veteran does not argue that his 
insomnia and weight are related or the result of the same 
disability, and as there is no medical or legal reason that 
requires the insomnia and weight loss to be considered as a 
single disability, the Board will treat the Veteran's appeal 
as two separate disability claims, as reflected on the first 
page of this decision.  

In view of the decision below and other documents on file, it 
appears that the record raises the issue of an increased 
rating for the Veteran's service connected anxiety disorder.  
If that is the Veteran's intention, he should file the claim 
with specificity at the RO and thereafter, appropriate action 
should be taken.


FINDINGS OF FACT

1.  Expert medical opinion states that the Veteran's insomnia 
is a symptom of his service connected anxiety.  No 
neurological or other cause for insomnia has been identified.

2.  Expert medical opinion states that the Veteran's weight 
loss is a symptom of his service connected anxiety.  No other 
neurological or gastrointestinal cause for any weight loss 
was identified.  Continuing weight loss has not been shown 
since service.
CONCLUSIONS OF LAW

1.  A disability other than the Veteran's service connected 
anxiety that is manifested by insomnia was not incurred due 
to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 4.14 (2009).  

2.  A disability other than the Veteran's service connected 
anxiety that is manifested by weight loss was not incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 4.14 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notice in July 2005.  This letter told him what evidence 
was needed to substantiate his claims for service connection.  
The Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
This letter supplied the notification required by Pelegrini, 
as well as the first three elements of the notification 
required by Dingess.  

The Veteran did not receive notification regarding the 
degrees of disability and effective dates until September 
2006.  As this notice came after the initial adjudication of 
the claim, the timing did not comply with the requirement 
that the notice must precede the adjudication.  The timing 
deficiency was remedied by the fact that the Veteran's claim 
was readjudicated by the RO at the time of the April 2008 
statement of the case, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the 
Board concludes that the duty to notify the Veteran has been 
met.   

The Board further concludes that the duty to assist the 
Veteran has been completed.  His service treatment records 
have been obtained and placed in the claims folder.  He has 
been afforded examinations of his claimed disabilities, and 
pertinent medical opinions have been obtained.  The Veteran 
has declined his right to a hearing.  There is no indication 
that there is any outstanding evidence that his pertinent to 
this appeal, and the Board will proceed with the adjudication 
of his claims.  

Service Connection

The Veteran contends that he has developed a disability 
manifested by insomnia.  He argues that this disability is 
separate from his service connected anxiety, and that service 
connection should be established to reflect this fact.  
Similarly, the Veteran contends that he has a disability that 
is manifested by unexplained weight loss.  He also believes 
that this disability is not related to his service connected 
anxiety and that service connection should be established to 
show it is a separate disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records show that the Veteran 
reported insomnia as early as September 1994, when he 
complained of a six month history of insomnia.  He reported a 
similar problem years earlier in college.  

The Veteran underwent a neurological workup to determine the 
cause of his insomnia in November 1994.  The findings were 
normal, and the impression was of insomnia, etiology unclear, 
possibly delayed or advanced sleep phase.  

The Veteran again reported insomnia in October 1995.  

March 2000 records show that the Veteran presented with a six 
year history of intermittent insomnia.  He had been evaluated 
by the sleep clinic and a civilian physician but the etiology 
was undetermined.  There were no neurological deficits and no 
association with life stresses.  The impression was 
persistent early morning insomnia.  

The Veteran was examined at a pulmonary clinic in January 
2004.  His sleep hygiene was good.  The impression was 
psychophysiological insomnia.  

October 2004 records note that the Veteran had been referred 
to the sleep disorders clinic with the primary diagnosis of 
insomnia.  He was also noted to have experienced a weight 
loss of 15 pounds over the previous six months.  A 
gastrointestinal workup was unremarkable.  

Additional October 2004 records confirm that the Veteran was 
losing weight.  He was not experiencing fatigue, malaise, or 
a decrease in appetite.  A ten year history of intermittent 
insomnia was further noted.  Multiple workups had been 
negative.  He was currently doing well but requested a sleep 
study.  

November 2004 records include an assessment of irritable 
bowel syndrome.  The treatment plan included monitoring the 
Veteran's weight. 

Records from December 2004 note that the Veteran had a 
history of irritable bowel syndrome and high-lipid disorder 
presented with complaints of a 20 pound weight loss over the 
past six months.  He stated that there has been no change in 
his appetite and that he had not experienced any serious 
irritable bowel symptoms during this period.  A recent 
colonoscopy had been normal and there were no other 
constitutional symptoms.  

The Veteran underwent a polysonogram sleep study in December 
2004, which was negative for apnea and hyponeas.  No periodic 
leg movement was shown and the electrocardiogram was normal.  
However, his sleep was fragmented, and the physician's 
interpretation was very decreased sleep efficiency and a 
highly fragmented primarily stage 2 sleep.  No REM sleep was 
noted.  The Veteran did not have significant snoring, 
disordered breathing, or limb movement.  The impression was 
insomnia.  

Post service treatment records include a February 2005 
evaluation by the National Naval Medical Center of a 
suspected chronic anxiety disorder.  His history of insomnia 
and the December 2004 sleep study was noted.  The Veteran 
gave a history of insomnia and irritable bowel syndrome for 
the past ten to twelve years and added that these symptoms 
had become decoupled from his specific stressors and were now 
more generalized.  He described his sleep as pretty decent 
for the past several weeks.  Following the examination, the 
summary noted that the Veteran was a retired Navy pathologist 
who endorsed a history of recurrent insomnia and irritable 
bowel syndrome related to occupational stress.  

The Veteran was afforded a VA examination for mental 
disorders in August 2005.  A history of unexplained weight 
loss and insomnia was noted.  After completion of the review 
of the claims folder, interview with the Veteran, and 
examination, the diagnosis was anxiety disorder, not 
otherwise specified.  

In October 2005, the Veteran's claims folder was returned to 
the same psychiatrist who had conducted the August 2005 
examination.  The examiner stated that the claims folder and 
the electronic medical records were available and that both 
had been read in their entirety.  The examiner noted that he 
had been asked to provide an opinion as to whether or not the 
Veteran's idiopathic insomnia and weight loss were related to 
his anxiety disorder.  The examiner noted that medical 
literature cited the co-incurrence of insomnia or sleep 
difficulties in addition to appetite difficulties in the 
presence of anxiety disorders.  Therefore, it was more likely 
than not that the Veteran's anxiety disorder had led to his 
insomnia and weight loss.  

The Veteran underwent a VA examination for digestive 
conditions in January 2008.  He reported having lost 20 
pounds during his last year of service, but stated that his 
weight had remained the same since that time.  The diagnosis 
was irritable bowel syndrome.  There was no diagnosis of a 
separate disability that was manifested by weight loss.  

The Veteran also underwent a VA examination for mental 
disorders in March 2008.  He had a history of anxiety.  The 
examiner stated that the most significant symptom appeared to 
be chronic insomnia.  

After careful consideration of the Veteran's contentions and 
the medical evidence, the Board finds that entitlement to 
service connection for insomnia and weight loss is not 
warranted.  The medical consensus is that these symptoms are 
the result of the Veteran's service connected anxiety 
disorder, and there is no diagnosis of a separate disability 
for which service connection has not already been established 
to account for these symptoms.  

The Veteran's service treatment records clearly show that he 
has experienced intermittent insomnia since at least 1994.  
However, these records also show that neurological 
examinations and sleep studies have ruled out every physical 
cause of this problem.  There is no post service diagnosis of 
such a disability.  In the absence of a diagnosis of a 
physical disability that is the cause of the Veteran's 
insomnia, service connection may not be established on this 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich 
v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).   

Although March 2000 records state that there was no 
association with life stresses, later records from as early 
as January 2004 refer to the Veteran's insomnia as 
psychophysiological.  The February 2005 evaluation from the 
National Naval Medical Center notes that the Veteran has a 
history of insomnia related to occupational stresses. 

More recently, the Veteran was afforded a VA examination for 
mental disorders in August 2005.  In an October 2005 
addendum, this psychiatrist opined that it was more likely 
than not that the Veteran's insomnia was related to his 
anxiety disorders.  On the March 2008 mental disorders 
examination, a different psychiatrist opined that the 
Veteran's insomnia was the most significant symptom of his 
anxiety.  

The record shows that service connection for anxiety has 
already been established.  Chronic sleep impairment is among 
the symptoms used to evaluate anxiety.  See the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 
(2009).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  As anxiety is 
the Veteran's only diagnosed disability that results in 
insomnia, and as service connection has already been 
established for anxiety, service connection for insomnia as a 
separate disability is not warranted.  

In reaching this decision, the Board notes that the Veteran 
is a medical professional, and that therefore his contentions 
are of more evidentiary value than a layman's opinion.  The 
Veteran argues that service connection should be established 
for idiopathic insomnia.  

The term "idiopathic" means self originated; of unknown 
causation.  Dorland's Illustrated Medical Dictionary 761 
(25th ed. 1974) [hereinafter Dorland's].  However, in this 
case the evidence shows that there is a known cause of the 
Veteran's insomnia, and that this cause is his service 
connected anxiety.  This evidence includes the October 2005 
psychiatric opinion that relates the Veteran's insomnia to 
his service connected anxiety.  The evidence also includes 
the February 2005 psychological examination and the March 
2008 VA psychiatric examination in which the examiners either 
infer or state that insomnia is a symptom of anxiety.  These 
opinions were all obtained from specialists in the field of 
mental illness, and the Board finds that they are of greater 
evidentiary value than the Veteran's own opinion, given that 
his expertise is as a pathologist.  Therefore, entitlement to 
service connection for a disability manifested by insomnia 
must be denied.  

At this juncture, the Board notes the Veteran's additional 
contention that if service connection for insomnia is not 
separately established, than it should be evaluated as part 
of his service connected anxiety.  As previously noted, sleep 
difficulties are among the symptoms used in the evaluation of 
the Veteran's anxiety disorder, and the record shows that the 
March 2008 VA examination that noted insomnia was the most 
significant symptom of the Veteran's anxiety was cited in the 
April 2008 rating decision which confirmed and continued the 
10 percent evaluation for anxiety.  However, the evaluation 
of the Veteran's service connected anxiety is not on appeal 
at this time.  If the Veteran believes that this evaluation 
is inadequate, he is free to submit a new claim for a higher 
rating as noted in the Introduction section.  

Similarly, the Board finds that entitlement to service 
connection for a disability manifested by weight loss is also 
not warranted.  There is no current diagnosis of a disability 
manifested by weight loss, and medical opinion has related 
this weight loss to the Veteran's service connected anxiety.  

The service treatment records confirm that the Veteran 
experienced a weight loss of 20 pounds during his last year 
of service.  All work ups were negative for a physical cause 
of this weight loss, and the only gastrointestinal disability 
that has been diagnosed is irritable bowel syndrome.  Service 
connection has already been established for this disability.  
Although November 2004 records note the Veteran's irritable 
bowel syndrome and state that part of the treatment plan was 
to monitor the Veteran's weight, there is no medical opinion 
that expressly attributes the weight loss to this disability.  
Weight loss is not among the symptoms used to evaluate 
irritable bowel syndrome, although there are other rating 
codes used for the evaluation of the digestive system that do 
consider this symptom and which may be utilized if necessary.  
See generally 38 C.F.R. § 4.114, and Code 7319 (2009).  

Leaving aside the question of whether or not weight loss in 
and off itself is a disability, the Board notes that the 
Veteran's weight has been steady since his discharge from 
active service.  Therefore, in the absence of a current 
disability or diagnosis that is the cause of the Veteran's 
weight loss, service connection may not be established.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997)

However, there is a medical opinion that attributes the 
Veteran's weight loss to a known diagnosis.  This is the 
October 2005 VA opinion which states that it is more likely 
than not that the Veteran's weight loss was the result of his 
service connected anxiety.  The only opinion that disagrees 
with this assessment is the Veteran's own opinion.  However, 
the Veteran has not supplied any specific reasons or bases 
for his opinion.  Furthermore, there is no indication that 
the Veteran has any specialized training in the fields of 
either psychiatry or digestive disorders, which makes his 
opinion of less evidentiary value than that of the October 
2005 VA psychiatrist.  Therefore, in the absence of any 
diagnosis of a physical cause for the Veteran's weight loss 
and as the Veteran is already service connected for the 
anxiety to which the weight loss has been attributed, service 
connection for a separate disability manifested by weight 
loss is not warranted.  38 C.F.R. § 4.14.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for disability manifested 
by insomnia is denied. 

Entitlement to service connection for a disability manifested 
by weight loss is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


